Citation Nr: 1623483	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-17 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  The Board finds, therefore, that adjudication of the appeal may go forward without scheduling a hearing.  See 38 C.F.R. § 20.704(e) (2015).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he has a current bilateral hearing loss disability that began on active duty.  Specifically, the Veteran has reported that while stationed in Vietnam aboard the LCU 1576, he had to throw concussion grenades to discourage swimmers from attaching satchel charges or explosives to the bottom of the boat.  The Veteran reported that sometimes a box of the grenades would have short fuses which made them explode in the air causing a blast that was very hard on his ears.  The Veteran was on the LCU 1576 for approximately 9 months, and stated he threw grenades every day and night.  The Veteran reported the sound level on the grenades to be about 164 decibels.  The Veteran has also submitted several buddy statements regarding the constant use of concussion grenades that were thrown into the ocean whenever it was determined necessary to ward off swimmers or anytime a danger to the boat was thought to exist.  In addition, a statement from the Veteran's wife reflects that when she met the Veteran in March of 1971 while he was stationed in Charleston, South Carolina, she noticed right away that the Veteran had some difficulty with his hearing.  When she asked about it the Veteran told her that he was stationed in Vietnam prior to the Charleston assignment, and while in Vietnam he was exposed to concussion grenades he threw overboard to prevent the Vietnamese from climbing aboard and to protect the cargo on the boat, and machine gun fire used for the same reason as the grenades, as well as loud noise from working down in the ship storerooms.  The Veteran's wife stated that when she questioned the Veteran about his hearing he told her that it was a result of having been a fighting man in Vietnam.  She also stated that the Veteran's hearing continued to worsen as time passed.  The Board notes that the lay statements of the Veteran, his spouse, and his fellow service members have not been considered by the AOJ as they relate to his claim for service connection for bilateral hearing loss.  

At a November 2012 VA hearing loss and tinnitus examination, the Veteran reported military noise exposure from concussion grenades and civilian occupational noise exposure as a power plant boiler maintenance worker for thirty years.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and Maryland CNC revealed 94 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of service.  The rationale provided was that there is no documentation that the Veteran incurred hearing loss during service, the Veteran has a long history of significant civilian occupational noise exposure, and the separation examination had no showing of hearing loss.  

Unfortunately, the Board finds the November 2012 VA opinion and rationale inadequate for rating purposes as the examiner did not consider the Veteran's reports of repeated exposure to loud noise from throwing concussion grenades on a very frequent basis or comment as to how that may have contributed to the Veteran's competent report of hearing difficulty since service.  Additionally, the examiner noted the lack of proof of hearing loss at separation; however the Veteran was not afforded a hearing examination at his separation.  Furthermore, the lack of a showing of hearing loss in service or at separation is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also notes that after the November 2012 VA examination, the Veteran submitted lay statements regarding noise exposure while in Vietnam, including the December 2012 statements from the Veteran, the Veteran's spouse, and fellow service members D. S. and L. P., as well as an Institute of Medicine study mandated by Congress and sponsored by the Department of Veterans Affairs to provide an assessment of various issues related to noise-induced hearing loss and tinnitus associated with service in the Armed Forces since World War II.  The resulting book is entitled Noise and Military Service:  Implications for Hearing Loss and Tinnitus (2006).  The study discusses exposure to weapons such as the grenades and machine guns used repeatedly by the Veteran while he was assigned to the LCU 1576.  As there is evidence pertinent to the claim that has not yet been viewed and considered by a VA examiner, the issue should be remanded for an addendum opinion that takes into account all of the pertinent evidence for the Veteran's claim for service connection for bilateral hearing loss.  While the case is in remand status, the Veteran's service personnel records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and private treatment records pertinent to the claim on appeal.

2.  The Veteran's service personnel records should be obtained, detailing his duty assignments/locations in Vietnam.

3.  Thereafter, return the claims file to the VA examiner who conducted the November 2012 VA examination of the Veteran.  If the November 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to or was caused by his active duty service.

The Veteran may be called in for examination, if deemed necessary.

For the purposes of this opinion, the examiner should take into account and discuss the December 2012 statements from the Veteran, his spouse, and fellow service members L. P. and D. S. regarding noise exposure and hearing loss symptoms during service and since service and the Veteran's post service employment.  The examiner should also review and comment on the Institute of Medicine study entitled Noise and Military Service:  Implications for Hearing Loss and Tinnitus (2006).  Http://www.nap.edu/catalog/11443/noise-and-military-service-implications-for-hearing-loss-and-tinnitus.

The examiner is advised that the Veteran, his spouse and D.S. are competent to attest to factual matters of which they had first-hand knowledge, including noise exposure and observable symptomatology and that their reports must be considered in formulating the requested opinion.  Specifically, the Veteran and his spouse report that he had problems with his hearing in service and since service that have progressively gotten worse.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the question posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

